Citation Nr: 0111416	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services rendered on July 20, 
1998, at Weeks Memorial Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Manchester, New Hampshire. 


FINDINGS OF FACT

1.  The private medical services provided on July 20, 1998, 
were not for a service-connected disability or a disability 
associated with and aggravating a service-connected 
disability.

2.  The veteran's only adjudicated service-connected 
disability in July 1998 was varicose veins, for which a 30 
percent rating was in effect.

3.  The veteran was not participating in a rehabilitation 
program in July 1998.

4.  The above facts are not in dispute.


CONCLUSION OF LAW

The claim of entitlement to reimbursement for or payment of 
the expense of unauthorized medical services rendered on July 
20, 1998, is without legal merit.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2000); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA should be responsible for 
payment of the private medical expenses incurred at Weeks 
Memorial Hospital on July 20, 1998.  He maintains that while 
on vacation in New Hampshire, he became ill and was admitted 
to Weeks Memorial Hospital and was subsequently transferred 
to the VA Medical Center (VAMC) in White River Junction, 
Vermont.  He further contends that at the time of his 
illness, he was taking "water pills" prescribed by the 
Cincinnati, Ohio VAMC and that he was admitted to both 
facilities for "dehydration."

Among the requirements for reimbursement or payment of the 
costs of the unauthorized medical services rendered on July 
20, 1998, is that the treatment have been for an adjudicated 
service-connected disability, a disability associated with 
and aggravating an adjudicated service-connected disability, 
or for a disability of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 or who has a 
permanent and total service-connected disability.  

On July 20, 1998, service connection was only in effect for 
varicose veins, which were evaluated as 30 percent disabling.  
In addition, the veteran was not participating in a 
rehabilitation program under 38 U.S.C. ch. 31.  Evidence 
supporting the veteran's contention that he was treated for 
dehydration on July 20, 1998, is of record; however, there is 
no indication in the record nor has the veteran not contended 
that the treatment rendered on that date was for his service-
connected varicose veins or a disability associated with and 
aggravating the varicose veins.  Since the pertinent facts 
are not in dispute and the law is dispositive, the claim must 
be denied because of the absence of legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

Finally, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the VAMC, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Since the pertinent facts are not in dispute and the law is 
dispositive, there is no reasonable possibility that further 
development of the evidence would substantiate the veteran's 
claim.  Therefore, there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
veteran has not been prejudiced as a result of the Board 
deciding this appeal without first affording the VAMC an 
opportunity to consider the claim under the VCAA.


ORDER

Entitlement to reimbursement for or payment of the cost of 
unauthorized medical services rendered on July 20, 1998, is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

